Citation Nr: 0306948
Decision Date: 04/10/03	Archive Date: 07/22/03

DOCKET NO. 99-01 949               DATE APR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

Entitlement to service connection for post-traumatic stress
disorder.

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine Corps
from February 1966 to February 1969, including service in the
Republic of Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of September 1998 and April 2002 from
the Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington, which denied service connection for post-
traumatic stress disorder (PTSD) and service connection for
tinnitus, respectively.

This case was previously before the Board in August 2000, at which
time the Board remanded the issue of service connection for PTSD to
the RO for additional development of the evidence. The actions
requested in that remand order have been satisfactorily completed,
and the claim is again before the Board for further appellate
consideration.

In June 2002, the claimant sought service connection for a
recurring staph infection which he attributed to his Vietnam
service. This issue is not currently before the Board and is
referred to the RO for appropriate disposition.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before

2 -

the date of enactment and not yet final as of that date. See Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

In an RO letter of February 2001, the claimant and his
representative were notified of the provisions of the VCAA as
regards his claim for tinnitus. The record further shows that the
claimant and his representative were notified of the provisions of
the VCAA as to all issues on appeal by Statement of the Case (SOC)
issued in September 2002, and by Supplemental Statement of the Case
(SSOC) provided them on December 6, 2002, which informed them of
VA's duty to notify them of the information and evidence necessary
to substantiate the claims and to assist them in obtaining all such
evidence. That SOC and SSOC also informed the claimant and his
representative which part of that evidence would be obtained by the
RO and which part of that evidence would be obtained by the
claimant, pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002) (requiring VA to notify the claimant of what evidence he or
she was required to provide and what evidence the VA would attempt
to obtain).

- 3 -

That SOC and SSOC further informed the claimant and his
representative of the issues on appeal, the evidence considered,
the adjudicative actions taken, the pertinent law and regulations
pertaining to service connection generally and PTSD specifically,
and the reasons and bases for those decisions. SOC and SSOC also
notified the claimant and his representative of VA's duty to assist
them by obtaining all evidence in the custody of military
authorities or maintained by any other federal, State or local
government agency, as well as any medical, employment, or other
non-government records which are pertinent or specific to that
claim; and which the claimant identified and provided record
release authorizations permitting VA to obtain those records.
Further, that SOC and SSOC informed the claimant and his
representative that should efforts to obtain records identified by
the claimant prove unsuccessful for any reason which the claimant
could remedy, the VA would notify the claimant and advise him that
the ultimate responsibility for furnishing such evidence lay with
the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issues on appeal have been fully met. The RO has obtained the
claimant's complete service medical, personnel, and administrative
records, as, well as all private or VA medical evidence identified
by the claimant. The RO has appeared and offered testimony in
support of his claims at a hearing held in March 1999 before an RO
Hearing Officer. Neither the appellant nor his representative have
argued a notice or duty to assist violation under the VCAA, and the
Board finds that it is clear the appellant and his representative
were fully notified and a:ware of the type of evidence required to
substantiate the claims. In view of the extensive factual
development in the case, as demonstrated by the Board's August 2000
remand and the record on appeal, the Board finds that there is no
reasonable possibility that further assistance would aid in
substantiating this appeal. For those reasons, further development
is not necessary for compliance with the provisions of 38 U.S.C.A.
5103 and 5103A (West 2002).

- 4 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The medical evidence does not establish that veteran has PTSD.

3. Tinnitus was not shown during n military service, at the time of
service separation or at any time prior to 1980, more than I 1
years after service separation; the veteran's tinnitus is not the
result of a disease or injury he had in service.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 5103, 5103A (West 2002); 38 C.F.R. 3.102, 3.303(a),
3.304(d), 3.304(f) (2002).

2. Tinnitus was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 5103, 5103A (West 2002); 38 C.F.R. 3.102, 3.303(a),
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Evidence

The veteran served on active duty in the United States Marine Corps
from February 1966 to February 1969, including service in the
Republic of Vietnam from December 1966 to December 1967. His DD
From 214 shows that his military

5 -

occupational specialty (MOS) during active service was General
Warehouseman (3051); that he received no combat awards or
decorations for valor; and that he was not awarded the Purple Heart
medal.

The claimant's service entrance examination, conducted in February
1966, disclosed no pertinent disabilities, and his psychiatric
evaluation was normal. On an authorized service entrance audiology
evaluation in February 1966, pure tone thresholds, in decibels,
were as follows:

                                   HERTZ 
                    500     1000     2000     3000     4000 
          RIGHT      15      15       15        x       15 
          LEFT       15      15       15        x       15

The claimant was not given a profile for hearing loss at service
entry. His service medical records are silent for complaint,
treatment, finding or diagnosis of a psychiatric or nervous
disorder, or of ear trauma or pathology during active service.

A report of service separation examination, conducted in February
1969, disclosed no pertinent abnormalities, his psychiatric
evaluation was normal, his hearing acuity was shown to be 15/15,
bilaterally, for the whispered voice, and he was not given a
profile for hearing loss. Tinnitus was not reported.

The claimant's service personnel and administrative records show
that he arrived in the Republic of Vietnam on December 1, 1966, and
that he departed the Republic of Vietnam on December 14, 1967. As
noted, while in the Republic of Vietnam, the claimant served as a
General Warehouseman with the Support Company, Force Logistics
Support Group (FLSG) "A", 3rd  Service Battalion, Fleet Logistics
Command, subsequently redesignated as the Support Company, Support
Battalion, 1st Force Supply Regiment, Fleet Logistics Command.
Those records reflect no assignment to other duties while in the
Republic of Vietnam, and the claimant is not shown to have held a
military driver's license.

- 6 -

The claimant's original application for VA disability compensation
benefits (VA Form 21-526), received in May 1997, sought service
connection for PTSD and for a back disability. No mention was made
of tinnitus. The claimant reported no postservice treatment for
PTSD or for a psychiatric disorder. By RO letter of June 1997, the
claimant was notified of what evidence was needed to support his
claim for service connection for PTSD, and was asked to complete
and submit a form providing details of the claimed stressful
events, as well as any medical evidence of treatment for the
claimed disability, and to complete and submit medical record
release authorizations(VA Forms 21-4142) for all physicians
treating him for PTSD since service.

A lay statement from the claimant's spouse, received in May 1997,
asserted that he had changed when he returned from Vietnam,
becoming more quiet, withdrawn, and isolated; that he declined to
discuss his service in Vietnam or to seek medical help; that he was
unable to get a good job, but did mostly factory work; that he
frequently was laid off; and that the claimant is now employed in
tire manufacture. Another lay statement from the claimant's spouse,
received in December 1997, asserted that he was stationed in DaNang
while in the Republic of Vietnam; that they have twice been
separated during their marriage; that his. service officer believes
that he has PTSD because during their 27 years of marriage, the
claimant has gone no more than 25 miles from home; that he visits
his parents; and that he usually does not leave home, but attended
his son's college graduation.

Medical evidence submitted by the claimant showed no complaint,
treatment, findings or diagnosis of PTSD or of a psychiatric
disorder.

In a letter from the claimant, received in September 1997, he
stated that he had spent the many years since returning from
Vietnam trying to block his memories of that time; that he cannot
remember dates, places, and times, but recalled one incident in
which his friend, Lance Corporal [Rxxxxxx C.] Gxxxxxxx, was killed
by rocket fire during Tet 1967; that his unit sustained very heavy
rocket and mortar fire from Red Beach to Camp Brooks (about 20-25
miles north of DaNang) on Ho Chi Minh's birthday in 1967, losing
many individuals.

- 7 -

Private treatment records from Walkerton Medical Clinic, dated from
August 1964 to February 1992, show no complaint, treatment,
findings or diagnosis of PTSD or of a psychiatric disorder. In
September 1980, the claimant reported ringing in the ears, as well
as mild depression, stress and poor sleep related to
dissatisfaction with his current life situation job, success).

In July 1997, the claimant submitted copies of letters alleged to
have been written by him to his parents while in Vietnam. In a
September 1966 letter to his parents, the claimant stated that his
unit got hit with 25 rockets on September 1st; that they had big
fires in the storage areas; that last night was the first night the
Viet Cong didn't try to overrun them since the rocket attack; and
that he was running under heavy automatic weapons fire. In another
September 1966. letter to his parents, the claimant asserted that
he and 4 others had to pack their seabags to go to Santa Domingo
because of rioting. The Board notes that the claimant's service
personnel records show that the claimant was not in the Republic of
Vietnam prior to December 1, 1966.

In a December 1966 letter to his parents, the claimant related that
the Viet Cong dug in 4 miles away with artillery; that Sabrejets
hammered that area for an hour; and that there was artillery based
about 7 miles on the other side of his unit, but he had not seen
anything but artillery strikes on a hill, so there was "no sweat."
An undated letter to his parents asserted that 66 Viet Cong had
been killed by the grunts the previous day about 1 1/2 miles away.
In a January 1967 letter to his parents, the claimant stated that
he had been on guard duty for 60 days; that he did not ride shotgun
to replace supplies anymore; and that nothing had happened. In a
February 1967 letter to his parents, the claimant stated that with
the wind blowing as it is, the Viet Cong would have a hard time
setting up mortar positions, but they had started mortaring the air
strip about 7 miles away that morning, and that he and others stood
outside their bunkers and watched the fireworks. He indicated that
he had requested to be taken off of gate guard duty; that he had
been assigned to another bunker; and that the cited mortar attack
[at the airstrip 7 miles away] killed a

- 8 -

number of servicemen and civilian personnel. He further related
that a jeep about a half-mile from the gate was machine-gunned,
with no injuries.

In a May 1997 letter to his parents, the claimant stated that he
was on stand-by since a nearby unit was hit by mortars and
automatic weapons fire, setting off an ammunition dump, with
explosions and fire for an hour and a half; that the Viet Cong were
approaching from the north and were about 6 miles away; that an
outpost 2 miles away was hit that morning, with a 20-minute
firefight; and that his unit sent out a bunch of body bags last
week. In a June 1967 letter to his parents, the claimant stated
that his unit watched from 8 miles away while the DaNang Air Base
got hit with rockets. In a September 1967 letter to his parents,
the claimant asserted that he had heard that Dong Ha was evacuated
except for the grunts; that they got rockets all over up there; and
that the Seabees were going up there to put them all underground in
bunkers. In an October 1967 letter to his parents, the claimant
related that he was told that a named individual was blown away;
that a grenade was thrown at a guard bunker the previous night; and
that his unit never gets hit.

In a November 1967 letter to this parents, the claimant stated.
that every night for a week there had been a burst of automatic gun
fire by the Viet Cong in a nearby village; and that nearby
foothills were mortared that morning, but he noted that "this
place" was unusually secure. In a December 1967 letter to his
parents, the claimant asserted that earlier that morning, a sniper
had gotten outside the warehouse and fired at a kid, but missed. He
further asserted that they had a prowler dressed as a Marine,
called "Frenchy", who killed Viet Cong and Marines; that he was
told that 1 1/2 months ago, a corporal who slept next to him woke
up to a bayonet; that "Frenchy" got away; and that he was told that
"Frenchy" shot 3 Marines with a .45 a month ago.

Private treatment records from The South Bend Clinic, dated from
March 1977 to September 1991, made no reference to PTSD or to a
psychiatric disorder in the claimant.

9 -

A rating decision of January 1998 denied service connection for
PTSD. The claimant and his representative were notified of that
decision and of his right to appeal by RO letter of January 22,
1998.

In a January 1988 entry, Dr. S. noted that the claimant and his
spouse had just found out about a Dr. K. M., a private psychologist
who works with people who have PTSD; and that they were interested
in seeing him for further evaluation and therapy

In February 1998, the claimant submitted additional medical
records, including a report of psychological consultation by a
private psychologist (Dr. K.M.), dated in February 1998. That
report related that the claimant had seen that psychologist seeking
a diagnosis impression; in particular, whether some of his concerns
might be due to PTSD. The report further shows that the reporting
psychologist interviewed the claimant and his spouse; that the
claimant was considered a loner by his spouse; that he consistently
attends work which is largely done at a machine; that his spouse
related that his only frequent socialization is with his parents;
that his spouse reported that he had a heightened startle response;
that he is fairly taciturn at home; and that his spouse further
reported that the claimant was restless at night, getting up many
times to be sure that doors and windows are locked. The claimant
asserted that he stopped having fun and finding pleasure in life
after he returned from Vietnam; that he was involved in supply
while in Vietnam; and that his duties involved guard duty and
delivering supplies at night. The claimant was noted not to be on
any medication. Psychological testing (MMPI) revealed scores which
were said to reflect longstanding and severe anxiety, fears,
preoccupations, guilt, and morbid ruminations consistent with the
interview and with a PTSD diagnosis.

In addition, the reporting psychologist stated that the claimant
reported multiple experiences in Vietnam where he and those around
him were threatened with death or serious injury and which caused
him to feel fear, helplessness and horror. Two such instances were
seeing a truck blown up in front of him and a friend being killed
in a hut next to him. The claimant further related intrusive
recollections of

- 10 -

events occurring multiple times per night; and that he is mostly
able not to think of such events while at work; that he reported
spooky and distressing dreams, but does not remember the content of
such dreams; that when a tire blows or during lightning storms, it
sounds like incoming, and he wants to react; that at least once a
week, he experiences a hyper and hypervigilant sensation that he
felt in Vietnam; and that he avoids thoughts, feelings and
conversations about Vietnam.

The claimant further related that he does not remember large chunks
of what happened in Vietnam; that he does not belong to veteran's
groups; that he has thrown away the letters he sent his parents
from Vietnam; and that he has no real close friends, does not feel
close to anyone, and agrees with his spouse that he has a limited
ability to express his feelings. He further asserted that he sleeps
poorly, and that he has trouble handling his rage, but is able to
control such feelings. There was no evidence of a sense of a
foreshortened future. He further asserted that he finds it
difficult to concentrate at night and is hypervigilant,
particularly at night; and that he has had those symptoms since
returning from Vietnam. The diagnostic impression was that the
claimant meets the criteria for PTSD because of his experiences in
Vietnam, and that such has resulted in it becoming intertwined with
long-standing issues of depression and isolation.

VA outpatient mental health clinic records from the VAMC, Fort
Wayne, show that the claimant was seen in April 1998 for complaints
of depression and insomnia. He further complained of "mood swings"
and easy irritability, but reported a good appetite. He denied
delusions, hallucinations, suicidal or homicidal ideation, or
alcohol or drug problems. He lived in a house with his wife and 26-
year-old-son, and related that he had a good relationship with his
parents, his siblings, and his son. He further reported tinnitus,
and offered a history of farming with a tractor, target shooting,
and factory noise. His stated that his hobbies were target
shooting, model airplanes and yard work. He related that he had a
good marriage and good morals and values, but was somewhat rigid
and didn't show his emotions. It was indicated that once asleep, he
sleeps well.

- 11 -

On an interview with a VA clinician in April 1998, the claimant
related that he was born and raised on a farm; that his parents
were married until his father's death 2 weeks previously from a
stroke; that he had worked on the day shift for a tire company for
10 years; that he liked his job; and that he had left his former
job at a pickles factory for better pay. He related that he served
with the Marine Corps from 1966 to 1969 in a supply function; that
he was stationed 30 miles north of DaNang; and he denied any
flashbacks or nightmares. In addition, he related that he has been
married to the same woman for 28 years, with one son, age 26; that
there were no marital issues; and that he has a good relationship
with his son.

A rating decision of June 1998 deferred a rating for service
connection for PTSD pending a VA PTSD examination. The claimant and
his representative were notified of that action by RO letter of
June 24, 1998.

A report of VA PTSD examination, conducted in July 1998, noted the
examiner's review of the claims folder, and cited the claimant's
marital and occupational history. The claimant was noted to have
enlisted in the Marine Corps, and to have had no problems in
training. He reported that he was trained in Supply, and was sent
to Vietnam in December 1966, where he remained for slightly over
one year. He related that he worked in supply for 3 months, then
was assigned to perimeter guard duty for 3 months , and then worked
as a gunner on the convoy to Marine Airway. He related that he was
in light combat about 3 times; that he was ambushed once; that he
saw a couple of people killed, and that he was in a rocket attack
one night, but reported no other stressful incidents. The claimant
related that he was a light sleeper; that he dreams once in a while
about being on patrol, but denied any other nightmares, flashbacks,
startle response or other PTSD symptoms, even on direct
questioning. He further denied depression, anxiety, manic or
hypermanic symptoms, enjoys watching war-related movies, and denied
any intrusive recollections of Vietnam, although he thinks about it
every once in a while. Mental status examination showed that his
mood was somewhat restricted, but was otherwise within normal
limits, and no symptoms reflective of PTSD were identified. The
examiner stated that no diagnosis of PTSD could be made on that
examination.

- 12 -

A rating decision of September 1998 denied service connection for
PTSD. The claimant and his representative were notified of that
decision and of his right to appeal by RO letter of September 29,
1998.

The claimant filed a Notice of Disagreement in October 1998. With
that document, he enclosed a duplicate copy of the private
psychologist's report in February 1998, as well as duplicate copies
of service medical records, none of which showed any complaint,
treatment, findings or diagnosis of PTSD or of a psychiatric
disorder.

A Statement of the Case was provided the claimant and his
representative on December 9, 1998. The claimant submitted his
Substantive Appeal (VA form 9) in January 1999, and requested a
personal hearing before a RO Hearing Officer.

At his personal hearing held in March 1999 before a RO Hearing
Officer, the claimant testified that he was diagnosed with PTSD,
that he had verifiable stressors, and that he still experiences the
effects of that illness. He further asserted that when he was
assigned to Vietnam, his MOS was General Warehouseman; that he
worked in supply for 1 or 2 months, then was assigned to guard duty
for about 2 months before returning to Warehouse duty; that he
volunteered to ride shotgun on a 5-ton truck carrying supplies for
the Marine Air Wing about 20 miles away; that toward the end, a
grenade was thrown into another truck, killing an individual; that
he subsequently declined to perform that duty because he was coming
to the end of his tour; that subsequently they were in a rocket
attack; that he had been shot at a couple of times; that a couple
of his buddies got killed, while a couple more were medivaced out;
that he did a couple of night patrols and a sweep and a block, and
volunteered for every thing. He further related that he had held
several jobs, but declined to relate that fact to PTSD; stated that
he had been diagnosed with PTSD by a private psychologist in 1997
or 1998; that he sometimes jumps at a loud noise once or twice a
year; that he has bad dreams once or twice a year in which he
remembers what happened in Vietnam; and that hearing helicopters
brings back memories. He further related that he thought his
previous VA PTSD examination was inadequate and wanted another such
examination. In response to questions, the

13 - 

claimant stated that he could not remember the names of any
individuals killed; and that he was not with Gonzales when he was
wounded and medivaced. A transcript of the testimony is of record.

A report of VA PTSD examination, conducted in April 1999, cited the
examiner's review of the claims folder, as well as the outpatient
records and an interview with the claimant. The claimant denied any
previous psychiatric treatment, psychotropic medication, or
psychiatric hospitalization. He related a normal childhood, without
behavioral disorders, and indicated that he had no difficulty in
Marine Corps training. He related that he was at Camp Lejeune for
3 months, where he worked in supply, before volunteering for
Vietnam. The claimant further related that while in Vietnam, he was
in supply at Force Logistics Support Group (FLSG) for 3 months,
then on perimeter guard for 3 months, and then worked as a shot-
gunner in a truck delivering supplies to the Marine Air Wing at
night for the remainder of his Vietnam service. He related that the
base was hit a few times with small arms fire, but no one was hit
and no damage occurred; and that he sustained no injuries. Later in
the interview, the claimant remembered that the warehouse at the
Force Logistics Support Group (FLSG) came under rocket attack on Ho
Chi Minh's birthday, which he could not date, and remained under
siege for 3 days; that one soldier was wounded in the side by rifle
fire; that he could not provide any further information about that
individual, was not involved in his care or in helping after he
sustained injury; and that he was told that another individual,
Mxxxxxx [sic], was hit.

The claimant further related that he was assigned to ride shotgun
on a truck for 7 months, but did not sustain any injury; that one
night while driving a truck, the truck ahead was struck by a
grenade; that it was dark and he saw little, but moved on; that he
knows of no details concerning this incident; and that he returned
to his duty in the warehouse, where it remained pretty quiet. He
returned to Camp Pendleton, where he worked uneventfully in supply
for 14 months until his discharge. The examiner noted that the
claimant had been married for 28 years; and that his 27-year-old
son lived with them, had completed 5 years of college, was engaged
to be married, and was looking for a house. The claimant related
that he had taken care of his father prior to his death, and now
cares for his mother, visiting

- 14 -

her daily. The claimant stated that he was in touch with his
siblings. He acknowledged arguments with his spouse, who
accompanied him to the examination, and stated that her way of
giving him instructions was upsetting to him. The examiner stated
that the claimant did not appear to have any major difficulties.

The April 1999 report of VA PTSD examination further noted the
claimant's statement that he works 6 days per week; that he had
received no bad evaluations or had any major difficulties; that he
regularly goes grocery shopping with his wife; that he used to go
hunting, play golf and make model airplanes, but had to stop
because of working 6 days a week and caring for his parents; that
he currently goes target shooting with friends once or twice a
week, reads and watches television, and keeps busy with his work
and with housework. He denied feelings of detachment or
estrangement from others. The claimant asserted that he had
nightmares once or twice a month, but was unable to describe them,
asserting that they were brought on by television. He had good
personal hygiene, and did not demonstrate any sense of a
foreshortened future. The claimant related no symptoms of recurrent
intrusive recollections events, images, thoughts, perceptions, or
any of the symptoms of criteria B. There was no indication of
efforts to avoid thoughts, feelings or conversation associated with
trauma; and there was no effort to avoid activities, places or
people that aroused recollections of trauma, or inability to recall
important aspects of trauma. He complained of difficulty in falling
asleep, but indicated that he sleeps 5 hours daily, which he finds
sufficient. Remote and recent memory were 3/3, and he was able to
give a good account of his personal history. There was no evidence
of any difficulty in concentration, hypervigilence, or exaggerated
startle response, and he denied any depression or anxiety, suicidal
or homicidal ideation, or visual, auditory, gustatory, olfactory or
tactile hallucinations, and indicated that his energy and appetite
were good. There were no symptoms of thought insertion,
broadcasting or withdrawal, and no symptoms consistent with
hypomania, mania, panic attacks, or obsessive-compulsive disorder.
He was able to attend to the activities of daily living, and was
noted to have helped his father after his stroke and prior to his
death. He currently takes care of his mother, visiting her daily
and helping her with mowing the lawn and other household tasks.
Mental status

- 15 -

examination was within normal limits, and no difficulties were
apparent. The examiner stated that the claimant did not meet the
diagnostic criteria for PTSD, and had no associated symptoms. He
was found to have no psychosocial stressors, and a Global
Assessment of Functioning (GAF) Score of 90.

In May 1999, the veteran claimed service connection for tinnitus,
asserting that he was exposed to acoustic trauma in Vietnam, and
should be granted service connection for tinnitus on a presumptive
basis. He called attention to a 1980 private medical record showing
that he complained that his ears were ringing. A February 1992
entry shows that the claimant was seen for a "very bad ear
infection" for 4 days, with fluid behind the tympanic membrane. He
was treated with Keflex. In December 1996, the claimant asserted
that his ears did not hurt as bad, and was again treated with
Keflex.

In June 1999, the claimant submitted a statement in which he cited
VA regulations, together with a statement from his spouse, in which
she stated that she had obtained copies of the claimant's medical
records from the VAMC, Fort Wayne, and from the VAMC, Marion; and
that those records were not very promising. She took issue with the
claimant's statement that he got along well with co-workers,
asserting that he was laid off from 1980 to 1981 "due to working
with people." She submitted a copy of the April 1998 VA outpatient
treatment records and a copy of the April 1999 VA PTSD examination.

An RO development letter of September 1999 asked the claimant to
submit evidence that he currently had tinnitus, and evidence that
such was incurred during active service, or linking evidence
relating his current tinnitus was caused or worsened while on
active duty.

In November 1999, the claimant submitted duplicate copies of his
service medical records, his the April 1999 VA PTSD examination,
and duplicate copies of postservice medical treatment records
already of record.

- 16 -

A Board order of August 2000 remanded the claim for service
connection for PTSD to the RO to obtain a detailed stressor
statement from the claimant, with names of persons involved, places
of the events, and any other relevant information; affidavits from
individuals with knowledge of the inservice events; and to seek
verification of the claimed stressors to the United States Center
for Research of Unit Records (USASCRUR) and to obtain supporting
documentation from that source. If verification was obtained, the
RO was instructed to affords the claimant another VA PTSD
examination. If not, the RO was to readjudicate the claim based
upon the current record, to provide another SSOC to the claimant
and his representative, and return the case to the Board for
further appellate consideration.

A rating decision of September 2000 denied service connection for
tinnitus. The claimant and his representative were notified of that
determination and of his right to appeal by RO letter of October
12, 2000.

By letter of September 14, 2000, the RO asked the claimant to
submit a detailed stressor statement, with the names of persons
involved, places of the events, and any other relevant information;
affidavits from individuals with knowledge of the inservice events.

In his response, the claimant asserted that many soldiers were hit
in a mortar attack during a 3-day siege at FLAGA on Ho Chi Minh's
birthday, which he dated as September 1, 1967. He asserted that,
while returning fire, that a soldier next to him was hit and
bleeding; that when morning came, they were hit again and a bullet
went between his feet. He asserted that he later heard that a
friend of his had been hit and medivaced out, and was later told
that he had died. He stated that a few months later, he was riding
shotgun on a truck in a convoy, when they became engaged in gunfire
with enemy and the lead truck was hit by a grenade, but was ordered
to keep going while a medic truck stopped to care for the wounded.
He further related that "night patrols" began getting harder for
him after that; that he seemed to jump at every sound; and that he
cannot remember names and dates from so long ago. He submitted an
undated service document showing that he was assigned to the 5th
Force Service Regiment, Fleet Marine Force, Camp Lejeune; and

- 17 -

that his friend, Lance Corporal R.C. Gxxxxxxx, was assigned to the
nearest Marine Corps Activity in the United States for release from
active duty. The claimant further submitted a duplicate copy of the
September 1966 letter to his parents, with the year of that letter
struck through and changed to September 1967. He submitted a
duplicate copy of the September 1997 Statement of Support of Claim
(VA F 21- 4138) previously submitted, together with duplicate
copies of letters to his parents previously submitted, dated in
September 1966, December 1966, January 1967, February 1967, June
1967, September 1967, October 1967, and December 1967, as well as
the undated letter. He further submitted a portion of the March
1999 personal hearing transcript, a copy of a portion of the April
1999 VA PTSD examination, a copy of his service personnel records,
and a copy of a portion of the Board remand decision of August
2000.

The claimant's spouse submitted a November 2000 letter and a
videotape showing, in pertinent part, 2 Vietnamese children,
artillery explosions on a hillside, and a plane spraying herbicide.
In her letter, she asserted that the claimant had told her that one
of the boys drowned the following day; and that he had also told
her that a hut next to his was bombed , with 1 casualty.

In December 2000, the claimant submitted an October 1998 2000 VA
audiology report from the VAMC, Fort Wayne, showing a matching
tinnitus in both ears, as well as a cover letter from a VA
audiologist which cited the claimant's statement that he had
experienced hearing loss and tinnitus since serving in combat with
the Marines in Vietnam. That letter further stated that due to the
loud noise exposure common in combat situations, it is more likely
than not that the claimant had suffered acoustic trauma as well as
tinnitus. There is no record that the examiner reviewed the
veteran's claims folder or his service medical and personnel
records, and there is no evidence that the claimant informed the
examiner of his history of farming on a tractor, target shooting,
or factory noise exposure.

In February 2001, the RO assembled copies of all information
provided by the claimant regarding stressors sustained in the
Republic of Vietnam, and forwarded that information to the USASCRUR
for verification of his claimed stressful

- 18 -

incidents in the month of February 1967. That request was returned
and was resubmitted to the Marine Corps Historical Center in
Washington , DC.

In its response, received in April 2001, the Marine Corps
Historical Center provided the Command chronology for the Force
Logistic Support Group Alpha, for the month of February 1997. That
documentation showed that the chief mission of that unit was to
provide logistic support for the 3d Marine Division Forces from the
Phu Bai area north to the DMZ, as well as limited 3'd through 4th
echelon maintenance for all ground equipment; that on February 16,
Force Logistic Support Group #2 was redesignated as Force Logistic
Support Group Alpha/3rd Service Battalion; that later that month,
action was commenced to clear a site for FSLG #1 southeast of the
Dong Ha airstrip, to be relocated at the end of March 1967; that
communication cable was laid, and 15 revetments were prepared for
artillery shells. Civic Action Teams performed a psychological
mission in nearby villages. That documentation further showed that
there were no causalities sustained during the period in question.
That material did not verify any stressor related by the claimant.

VA outpatient records from the VAMC, Fort Wayne, dated from October
1998 to April 2000, cites the claimant's audiology examination in
October 1998, and his VA PTSD examination in April 1999. The
remaining entries    show no treatment for any condition currently
at issue. Outpatient records from the VAMC, Marion, dated from
February 1998 to August 2002, show no treatment for any condition
currently at issue. In April 2002, the claimant asserted that he
felt down, depressed, and hopeless, but was not interested in the
mental health clinic. He acknowledged having a supportive family,
and denied suicidal feelings or of having little interest or
pleasure in doing things, and a depression screen was normal. Also
in April 2002, he asserted that he had ringing in the ears all the
time which was getting worse, and that he would qualify for a
hearing aid. The assessment was tinnitus and impaired hearing. On
VA audiology examination in August 2002, bilateral hearing
impairment and tinnitus was shown.

A rating decision of April 2002 denied service connection for
tinnitus and granted service connection for diabetes mellitus. The
claimant and his representative were

- 19 -

notified of those determinations and of his right to appeal by RO
letter of May 1, 2002.

In June 2002, the claimant submitted a Notice of Disagreement with
the denial of his claim for service connection for tinnitus,
alleging that he volunteered for night patrols for 7 months. He
submitted duplicate copies of letters written to his parents, as
well as letters to members of his family in which he indicated that
things were getting tough over there, cited depression related to
never getting liberty, and recounted becoming angry over a radio
being played too loud. In addition, he described things shown on
film sent home, including mortars and artillery fire on a hillside
next to them. In a March 1967 letter to his parents, he related
that a big fire-fight broke out while he was walking post, with I
enemy killed and I wounded, but did not indicate his own
participation. He related that he had it good where he was
stationed because there were no Viet Cong in the area, and that he
was in "a paradise of a camp." He further alleged sniper rounds,
described as "nothing serious" because the enemy could not even hit
the bunkers. No additional claimed stressors were related.

A Statement of the Case was provided the claimant and his
representative on September 5, 2002, addressing the claim for
service connection for tinnitus. That document notified the
claimant and his representative of the provisions of the VCAA.

In October 2002. the claimant submitted duplicate copies of letters
he had written to his parents and family while basic training,
including an April 1955 letter asserting that he was scheduled for
machine gun and grenade training, and an assertion that the events
he had described in his letters took place closer in proximity that
he had previously indicated.

A SSOC was provided the claimant and his representative in December
2002, addressing the issues of service connection for PTSD and for
tinnitus

- 20 -

In a letter received at the RO in January 2003, the claimant stated
that he had no further evidence to submit, and asked that his case
be forwarded to the Board.

II. Analysis

In general, under pertinent law and VA regulations, service
connection may be granted if the evidence establishes that the
veteran's claimed psychiatric disability was incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 2002); 38
C.F.R. 3.303(a) (2002).

Notwithstanding the lack of a diagnosis of a psychiatric disorder
during service, service connection may still be granted if all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 U.S.C.A. 1113(b) (West
2002); 38 C.F.R. 3.303(d) (2002); Cosman v. Principi, 3 Vet. App.
503, 505 (1992).

The Court has held that a lay person, such as the veteran or his
spouse, is not competent to offer evidence that requires medical
knowledge, such as the diagnosis or cause of a disability.
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). If such testimony is not
competent, it cannot be probative. As causative factors of a
disease amount to a medical question; only a physician's opinion
would be competent evidence. Gowen v. Derwinski, 3 Vet. App. 286,
288 (1992).

The duty to assist is not a one-way street. If a veteran wishes
help in developing a claim, he or she cannot passively wait for it
in those circumstances where he or she may or should have evidence
that is essential in obtaining putative evidence. Wamhoff v. Brown,
8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190,
192 (1991); reconsidered, 1 Vet. App. 406 (1991). Further, the
Federal Circuit Court has held that the general rule is that where
evidence to prove a fact is peculiarly within the knowledge and
competence of one of the parties, fairness requires that party to
bear the burden of coming forward. Jensen v. Brown, 19

- 21 -

F.3d. 1413 (Fed. Cir. 1994). The record in this case shows that the
claimant has failed to complete and submit a VA PTSD Stressor
Questionnaire or other instrument providing the requisite detailed
information.

The Board further notes that the United States Center for Research
of Unit Records (USASCRUR) can only verify specific combat
incidents recalled by the veteran, and that he must provide the
"who, what, where and when" of each alleged combat stressor, and
that in order to provide further research concerning specific
combat incidents and stressors, the veteran must provide the dates
of the incident to within seven days, the type and location of the
incident, numbers and full names of casualties, unit designations
to the company level, and other units involved. Further, morning
reports used to verify daily personnel actions such as wounded,
killed, or missing in action, or transfers, could be obtained from
the National Archives and Records Administration, but relevant unit
designations at the company and battalions are required for such
inquiries.

The original version of 38 C.F.R. 3.304(f), effective May 19, 1993,
provided that service connection for PTSD requires medical evidence
establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed inservice stressor actually
occurred, and a link, established by medical evidence, between
current symptomatology and the claimed inservice stressor. If the
claimed stressor is related to combat, service department evidence
that the veteran engaged in combat or was awarded the Purple Heart,
Combat Infantryman Badge, or similar combat citation would be
accepted, in the absence of evidence to the contrary, as conclusive
evidence of the claimed inservice stressor. 38 C.F.R. 3.304(f). The
Board notes that the record is devoid of documentary evidence that
the claimant served in combat against the enemy while in the
Republic of Vietnam, and he has not credibly asserted that he did
so. In addition, the claimant's MOS was General Warehouseman
throughout his period of active service, and his service personnel
records show that while in the Republic of Vietnam, he served as a
General Warehouseman with the Supply Company, Force Logistics
Support Group (FLSG) "A", 3rd Service Battalion, Force Logistics
Command, subsequently redesignated as Supply Company, 2 nd Service
Battalion, 1st Force Service Regiment, Force

22 -

Logistics Command. Those records reflect no assignment to any other
duties while in the Republic of Vietnam, and the claimant is not
shown to have held a military driver's license.

Effective March 7, 1997, prior to receipt of the veteran's claim,
the provisions of 38 C.F.R. 3.304(f) were amended to provide that
service connection for PTSD requires medical evidence diagnosing
the condition in accordance with [38 C.F.R. 4.125(a) - i.e., a
diagnosis in conformity with DSM-IV]; a link, established by
medical evidence, between current symptoms and an in-service
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. If the evidence establishes that the
veteran engaged in combat with the enemy and the claimed stressor
is related to that combat, in the absence of clear and convincing
evidence to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions, or hardships of the
veteran's service, the veteran's lay testimony alone may establish
the occurrence of the claimed in-service stressor. (Amended to
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 (1997),
effective March 7, 1997).

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary shall accept as sufficient proof of service-connection of
any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service-connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. 38 U.S.C.A. 1154(b)
(West 1991 & Supp. 2002). Satisfactory lay or other evidence that
an injury or disease was incurred or aggravated in combat will be
accepted as sufficient proof of service connection if the evidence
is consistent with the circumstances, conditions or hardships of
such service even though there is no official record of such
incurrence or aggravation. 38 C.F.R. 3.304(d) (2002).

- 23 -

The specific evidentiary standards and procedures in 38 U.S.C.A.
1154(b) only apply once combat service has been established. In the
absence of any definition of the phrase or its terms in any
applicable statute or regulation, the ordinary meaning of the
phrase "engaged in combat with the enemy" requires that the veteran
have personally taken part in a fight or encounter with a military
foe or hostile unit or instrumentality. The phrase would not apply
to veterans who served in a general "combat area" or "combat zone"
but did not themselves engage in combat with the enemy. The issue
must be resolved on a case-by-case basis, assessing the
credibility, probative value, and relative weight of each relevant
item of evidence. VAOPGCPREC 12-99.

In order for service connection to be awarded for PTSD, three
elements must be present: (1) a current medical diagnosis of PTSD;
(2) medical evidence of a causal nexus between current
symptomatology and the claimed in-service stressor; and (3)
credible supporting evidence that the claimed in-service stressor
actually occurred. 38 C.F.R. 3.304(f).

In addition, the question of whether a claimant was exposed to a
stressor in service is a factual determination and VA adjudicators
are not bound to accept such lay statements simply because treating
medical providers did so. See Cohen v. Brown, 10 Vet. App. 128
(1997; Moreau v. Brown, 9 Vet. App. 389 (1996); Wood v. Derwinski,
1 Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. App.
406 (1991). In Cohen, supra, the Court stressed the need for the
examining physician to link the diagnosis of PTSD to specific
stressor events, as opposed to generalized attribution to military
service. See 38 C.F.R. 3.304(f)

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set forth the
analytical framework and line of reasoning for determining whether
a veteran was exposed to a recognizable stressor during service,
which, as discussed above, is an essential element in solidifying
a claim for service connection for PTSD. In Zarycki, it was noted
that, under 38 U.S.C.A. 1154(b), 38 C.F.R 3.304(d) and (f), and the
applicable provisions contained in VA Manual 21-1, the evidence
necessary to

- 24 -

establish the incurrence of a recognizable stressor during service
to support a claim of service connection for PTSD will vary
depending on whether the veteran "engaged in combat with the
enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). The
determination as to whether the veteran "engaged in combat with the
enemy" is made, in part, by considering military citations that
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289
(1994). However, the Court has held that the Board may not rely
strictly on combat citations or the veteran's MOS to determine if
he engaged in combat; rather, other supportive evidence of combat
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App.
163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If
combat is affirmatively indicated, then the veteran's lay testimony
regarding claimed combat-related stressors must be accepted as
conclusive as to their actual occurrence and no further development
or corroborative evidence will be required, provided that the
veteran's testimony is found to be "satisfactory," i.e., credible,
and "consistent with the circumstances, conditions, or hardships of
such service." Zarycki, 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting evidence'
means that 'the appellant's testimony, by itself, cannot, as a
matter of law, establish the occurrence of a noncombat stressor."'
However, "credible supporting evidence" need not be service
department evidence. See Moreau, 9 Vet. App. at 395 (1996). A non-
combat veteran's claim must be denied if the preponderance of the
evidence is against the claim. By preponderance of the evidence is
meant that the truth of the fact in controversy is "more likely
than not." See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (199 1).
Conversely, a combat veteran's claim cannot be denied unless there
is "clear and convincing evidence" to the contrary as to the
service incurrence or aggravation element. By "clear and
convincing" is meant that there is a "reasonable certainty of the
truth of the fact in controversy." See Vanerson v. West, 12 Vet.
App. 254 (1999).

If there is no combat experience, or if there is a determination
that the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. See Doran, 6 Vet. App. at 288-89 (1994). The
veteran's

- 25 -

testimony, by itself, cannot, as a matter of law, establish the
occurrence of a non- combat stressor. See Dizoglio, 9 Vet. App. at
166 (1996). Further, an opinion by a mental health professional
based on a post-service examination of the veteran cannot be used
to establish the occurrence of a stressor. Moreau v. Brown, 9 Vet.
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Evidence of the veteran's current condition is not generally
relevant to the issue of service connection, absent some competent
linkage to military service. See, e.g., Morton v. Principi, 3 Vet.
App. 509, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53
(1992).

The Court has held that a lay person, such as the claimant, is not
competent to offer evidence that requires medical knowledge, such
as the diagnosis or cause of a disability. See Ramey v. Brown, 9
Vet. App. 40 (1996); Cromley v. Brown, 7 Vet. App. 376, 379 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). If such testimony is not
competent, it cannot be probative. A claimant's statements as to
nexus are entitled to no probative weight. Layno v. Brown, 6 Vet.
App. 465 (1994). The Court has held, however, that a veteran's
statements are competent as to the onset and continuity of
symptomatology, including pain. Heuer v. Brown, 7 Vet. App. 379,
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board must account for the evidence that it finds persuasive or
unpersuasive and provide reasons for rejecting material evidence
favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36,
39-40 (1994). This is critically important in a claim for service
connection as frequently there is medical evidence in the form of
a nexus opinion both for and against the claim. And it is not error
for the Board to favor one competent medical expert over another
when the Board gives an adequate statement of reasons and bases.
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to provide
a basis for his opinion goes to the weight or credibility of the
evidence in the adjudication of the merits. See Hernandez-Toyens v.
West, 11 Vet. App. 379, 382 (1998). Other

- 26 -

factors for assessing the probative value of a medical opinion are
the physician's access to the claims file and the thoroughness and
detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9
(2000). In some cases, the physician's special qualifications or
expertise in the relevant medical specialty or lack thereof may be
a factor. In every case, the Board must support its conclusion with
an adequate statement of its reasoning of why it found one medical
opinion more probative than the other.

Service Connection for PTSD

In this particular case, the claimant's service medical records are
silent for complaint, treatment, findings or diagnosis of a
psychiatric disability during active service. Further, the
claimant's service personnel and administrative records show that
his military occupational specialty (MOS) was General Warehouseman;
that he did not receive the Combat Action Ribbon or other combat
award or decoration for valor; and that he did not receive the
Purple Heart medal. While in the Republic of Vietnam, he served as
a General Warehouseman with the Supply Company, Force Logistics
Support Group (FLSG) "A", 3 d Service Battalion, Fleet Logistics
Command. His service personnel records reflect no assignment to
other duties while in the Republic of Vietnam, or with any combat
unit, and the claimant is not shown to have held a military
driver's license. A command chronology for the claimant's unit
obtained from the Marine Corp Historical Center shows that the
chief mission of that unit was to provide logistic support for the
3'd Marine Division Forces, and to provide limited maintenance for
all ground equipment. That unit was not shown to have a search and
destroy mission, or more than a self-defense function.

The initial claim for service connection for PTSD was received in
May 1997, more than 28 years after final service separation, and
the claimant reported no treatment for that disorder. In addition,
the record is devoid of any evidence of a psychiatric disability in
the claimant between the time of service separation and his seeking
a PTSD diagnosis from a private psychologist in February 1998. In
addition, the record shows that such diagnosis was based upon a
self-report of symptomatology

- 27 -

from the claimant, or as alleged by the claimant's spouse, the
majority of which the claimant has specifically denied on
subsequent VA PTSD examinations.

The February 1998 report from the private psychologist does not
reflect that he reviewed the claimant's claims folder or service
medical or personnel records, or provided PTSD-specific
psychological testing. Instead, that report cites the assertions of
the claimant's spouse that he is a loner who associates only with
his family; that he had a heightened startle response; and that he
was restless at night, getting up to check the doors and windows.
The claimant related that he stopped having fun and enjoying life
when he returned from Vietnam. He reported that while in Vietnam,
he was involved in supply, guard duty and delivering supplies at
night. He asserted that he saw a truck blown up in front of him and
a hut next to him being blown up, with one death. The claimant
reported intrusive recollections of events occurring multiple times
at night; that he does not think of those things while at work;
that he has an exaggerated startle response, hypervigilence and
avoids thoughts, feelings, and conversations about Vietnam. The
claimant further related that he does not belong to veteran's
groups; that he had thrown away the letters he sent to his family
from Vietnam, and that he has no real close friends. Based upon the
history and assertions from the claimant and his spouse, the
private psychologist stated that the claimant met the criteria for
PTSD because of his experiences in Vietnam, and that such had
resulted in it becoming intertwined with long-standing issues of
depression and isolation.

However, in an interview with a VA clinician in April 1998, the
claimant related that he had worked on the day shift for a tire
company for 10 years; that he liked his job; and that he had left
his former job at a pickles factory for better pay. He related that
he served with the Marine Corps from 1966 to 1969 in a supply
function; that he was stationed 30 miles north of DaNang; and he
denied any flashbacks or nightmares. The Board takes note of the
claimant's statement that he likes his job of 10 years, as well as
his specific denial of flashbacks or nightmares.

To the same point, VA outpatient mental health clinic records dated
in April 1998 show that the claimant lived in a house with his wife
and 26-year-old-son, and

- 28 -

related that he had a good relationship with his parents, his
siblings, and his son. He stated that his hobbies were target
shooting, model airplanes and yard work, related that he had a good
marriage and good morals and values, and indicated that once
asleep, he sleeps well. The Board notes that the claimant reports
good relations with his family, and that he enjoys hobbies.

Similarly, a report of VA PTSD examination, conducted in July 1998,
noted the examiner's review of the claims folder. The claimant
stated that he enlisted in the Marine Corps, that he had no
problems in training; that he was trained in Supply, and was sent
to Vietnam in. December 1966, where he remained for slightly over
one year. He related that he worked in supply for 3 months, then
was assigned to perimeter guard duty for 3 months , and then worked
as a gunner on the convoy to Marine Airway [Air Wing]. He related
that he was in light combat about 3 times; that he was ambushed
once; that he saw a couple of people killed, and that he was in a
rocket attack one night, but reported no other stressful incidents.
The claimant related that he was a light sleeper; that he dreams
once in a while about being on patrol, but denied any other
nightmares, flashbacks, startle response or other PTSD symptoms,
even on direct questioning. He further denied depression, anxiety,
manic or hypermanic symptoms, enjoys watching war-related, movies,
and denied any intrusive recollections of Vietnam, although he
thinks about it every once in a while. Mental status examination
showed that no symptoms reflective of PTSD were identified in the
claimant. The examiner stated that no diagnosis of PTSD could be
made on that examination.

The Board is obliged to note that on the July 1998 VA PTSD
examination, the claimant specifically denied nightmares,
flashbacks, startle response or other PTSD symptoms, even on direct
questioning. He further denied depression, anxiety, manic or
hypermanic symptoms, states that he enjoys watching war-related
movies, and denied any intrusive recollections of Vietnam. In view
of his denial of nightmares, flashbacks, startle response or other
PTSD symptoms, and his denial of depression, anxiety, manic or
hypermanic symptoms, the Board is not persuaded that the claimant
has the symptoms which were assigned to him at the February 1998
private psychological evaluation. In addition, his statement that
he used to

- 29 -

hunt and enjoys war movies militates against a conclusion that the
claimant manifests avoidant behavior.

The April 1999 report of VA PTSD examination shows the claimant
denied any previous psychiatric treatment, psychotropic medication,
or psychiatric hospitalization; stated that he was at Camp Lejeune
for 3 months, where he worked in supply, before volunteering for
Vietnam; that while in Vietnam, he was in supply at Force Logistics
Support Group (FLSG) for 3 months, then on perimeter guard for 3
months, and then worked as a shot-gunner in a truck delivering
supplies to the Marine Air Wing at night for the remainder of his
Vietnam service. He related that the base was hit a few times with
small arms fire, but no one was hit and no damage occurred; and
that he sustained no injuries. Later in the interview, the claimant
remembered that the warehouse at the Force Logistics Support Group
(FLSG) came under rocket attack on Ho Chi Minh's birthday, which he
could not date, and remained under siege for 3 days; that one
soldier was wounded in the side by rifle fire; that he could not
provide any further information about that individual, was not
involved in his care or in helping him after he sustained injury;
and that he was told that another individual, Morales [sic], was
also hit.

The claimant further related that he was assigned to ride shotgun
on a truck for 7 months, but did not sustain any injury; that one
night while driving a truck, the truck ahead was struck by a
grenade; that it was dark and he saw little, but moved on; that he
knows, of no details concerning this incident; and that he returned
to his duty in the warehouse, where it remained pretty quiet. He
returned to Camp Pendleton, where he worked uneventfully in supply
for 14 months until his discharge. The examiner noted that the
claimant had been married for 28 years; that he related that he had
taken care of his father prior to his death, and now cares for his
mother, visiting her daily, and that he stated that he was in touch
with his siblings. The examiner stated that the claimant did not
appear to have any major difficulties.

The April 1999 report of VA PTSD examination further noted the
claimant's statement that he works 6 days per week; that he had
received no bad evaluations or

- 30 -

had any major difficulties; that he used to go hunting, play golf
and make model airplanes, but had to stop because of working 6 days
a week and caring for his parents; that he currently goes target
shooting with friends once or twice a week, reads and watches
television, and keeps busy with his work and with housework. He
denied feelings of detachment or estrangement from others. The
claimant asserted that he had nightmares once or twice a month, but
was unable to describe them, asserting that they were brought on by
television. He had good personal hygiene, and did not demonstrate
any sense of a foreshortened future. The claimant related no
symptoms of recurrent intrusive recollections events, images,
thoughts, perceptions, or any of the symptoms of criteria B. There
was no indication of efforts to avoid thoughts, feelings or
conversation associated with trauma; and there was no effort to
avoid activities, places or people that aroused recollections of
trauma, or inability to recall important aspects of trauma. He
complained of difficulty in falling asleep, but indicated that he
sleeps 5 hours daily, which he finds sufficient. Remote and recent
memory were 3/3, and he was able to give a good account of his
personal history. There was no evidence of any difficulty in
concentration, hypervigilence, or exaggerated startle response, and
he denied any depression or anxiety, suicidal or homicidal
ideation, or visual, auditory, gustatory, olfactory or tactile
hallucinations, and indicated that his energy and appetite were
good. There were no symptoms of thought insertion, broadcasting or
withdrawal, and no symptoms consistent with hypomania, mania, panic
attacks, or obsessive- compulsive disorder. He was able to attend
to the activities of daily living, and was noted to have helped his
father after his stroke and prior to his death. He currently take
care of his mother, visiting her daily and helping her with mowing
the lawn and other household tasks. Mental status examination was
within normal limits, and no difficulties were apparent. The
examiner stated that the claimant did not meet the diagnostic
criteria for PTSD, and had no associated symptoms. He was found to
have no psychosocial stressors, and a Global Assessment of
Functioning (GAF) Score of 90.

In the Board's judgment, the findings on the April 1998 VA
outpatient records, and the VA PTSD examinations, conducted in July
1998 and in April 1999, show that the claimant has denied the
symptomatology upon which his February 1998 PTSD

- 31 -

diagnosis was predicated. In particular, the April 1998 outpatient
records show that he likes his job of 10 years, that he has a good
relationship with his parents, his siblings, and his son; that his
hobbies are target shooting, model airplanes and yard work; that he
specifically denied any flashbacks or nightmares; and that once
asleep, he sleeps well. The July 1998 VA PTSD examination shows
that the claimant specifically denied nightmares, flashbacks,
startle response or other PTSD symptoms, even on direct
questioning. He further denied depression, anxiety, manic or
hypermanic symptoms, states that he enjoys watching war-related
movies, and denied any intrusive recollections of Vietnam.

In addition, the April 1999 VA PTSD examination shows that the
claimant related that he currently goes target shooting with
friends once or twice a week, reads and watches television, and
keeps busy with his work and with housework; that he denied
feelings of detachment or estrangement from others; that he had
nightmares once or twice a month, but was unable to describe them,
asserting that they were brought on by television. In addition, he
had good personal hygiene, without any sense of a foreshortened
future, and he related no symptoms of recurrent intrusive
recollections events, images, thoughts, perceptions, or any of the
symptoms of criteria B. There was no indication of efforts to avoid
thoughts, feelings or conversation associated with trauma; and
there was no effort to avoid activities, places or people that
aroused recollections of trauma, or inability to recall important
aspects of trauma. He complained of difficulty in falling asleep,
but indicated that he sleeps 5 hours daily, which he finds
sufficient. There was no evidence of any difficulty in
concentration, hypervigilence, or exaggerated startle response, and
he denied any depression or anxiety, suicidal or homicidal
ideation, or visual, auditory, gustatory, olfactory or tactile
hallucinations, and indicated that his energy and appetite were
good. There were no symptoms consistent with hypomania, mania,
panic attacks, or obsessive-compulsive disorder. He was able to
attend to the activities of daily living, was noted to have helped
his father after his stroke and prior to his death, and currently
take care of his mother, visiting her daily and helping her with
mowing the lawn and other household tasks. Mental status
examination was within normal limits, and no difficulties were
apparent. The examiner stated that the claimant did not meet the
diagnostic criteria for PTSD, and

32 -

had no associated symptoms. He was found to have no psychosocial
stressors, and a Global Assessment of Functioning (GAF) Score of
90.

The Board finds that the April 1999 VA PTSD examination does not
show that he is a "loner", or that he is isolated. Rather, such
reflects an individual who is involved with members of his family
and his work, engages in target shooting with friends, and who
pursues his hobbies to the extent permitted by his domestic and
employment responsibilities.

The Board would note that despite the claimant's assertions of
combat trauma while serving in the Republic of Vietnam, the service
personnel records do not reflect any such combat service. In
addition, the claimant has relied upon copies of his letters to his
parents to demonstrate exposure to combat stressors. However, those
letters, which the claimant asserted that he had "thrown away" in
his February 1998 interview with a private psychologist, do not
reflect exposure to combat trauma, e.g., in a December 1966 [sic]
letter to his parents, the claimant related he "had not seen
anything but artillery strikes on a hill, so there was no sweat."
An undated letter to his parents asserted that 66 Viet Cong had
been killed by the grunts the previous day "about I 1/2 miles
away." In a January 1967 letter to his parents, the claimant stated
that he had been on guard duty for 60 days; and that "nothing had
happened." In a February 1967 letter to his parents, the claimant
stated that the Viet Cong had started mortaring the air strip
"about 7 miles away" that morning, and that he and others stood
outside their bunkers and "watched the fireworks." He indicated
that the cited mortar attack [at the airstrip 7 miles away] killed
a number of servicemen and civilian personnel. He further related
that a jeep "about a half- mile from the gate" was machine-gunned,
with no injuries. The statements do not reflect stressful events
which involved the claimant, which the claimant witnessed, or which
were in any reasonable proximity to the claimant.

Further, in a May 1997 letter to his parents, the claimant stated
that a nearby unit was hit by mortars and automatic weapons fire,
setting off an ammunition dump, with explosions and fire for an
hour and a half; that the Viet Cong were approaching from the north
and "were about 6 miles away"; that an outpost "2 miles

- 33 -

away" was hit that morning, with a 20-minute firefight; and that
his unit sent out a bunch of body bags last week. In a June 1967
letter to his parents, the claimant stated that his unit watched
"from 8 miles away" while the DaNang Air Base got hit with rockets.
In an October 1967 letter to his parents, the claimant related that
he was told that a named individual was blown away; that a grenade
was thrown at a guard bunker the previous night; and "that his unit
never gets hit." In a November 1967 letter to this parents, the
claimant stated that every night for a week there had been a burst
of automatic gun fire by the Viet Cong "in a nearby village"; and
that "nearby foothills" were mortared that morning, but he noted
that "this place was unusually secure." In a December 1967 letter
to his parents, the claimant asserted that earlier that morning, a
sniper had gotten outside the warehouse and fired at a kid, but
missed. He further asserted that they had a prowler dressed as a
Marine, called "Frenchy", who killed Viet Cong and Marines; that he
was told that 1 1/2 months ago, a corporal who slept next to him
woke up to a bayonet; that "Frenchy" got away; and that he was told
that "Frenchy" shot 3 Marines with a .45 a month ago.

The Board notes that the Marine Corp Historical Society cannot
verify what the claimant might have seen, and that verification
requires the exact names, dates, locations and units of any
individuals involved, which the claimant has not provided.

The only diagnosis of PTSD contained in the record is based upon a
self-report of symptomatology and unverified stressors alleged by
the claimant, which is devoid of any substantiation in the record.
As noted above, in order for service connection to be awarded for
PTSD, three elements must be present: (1) a current medical
diagnosis of PTSD; (2) medical evidence of a causal nexus between
current symptomatology and the claimed in-service stressor; and (3)
credible supporting evidence that the claimed in-service stressor
actually occurred. 38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App.
389 (1996). In the instant appeal, there is no credible supporting
evidence that the claimed in-service stressors actually occurred,
and the reports of VA PTSD examinations indicate that there is no
basis for a diagnosis of PTSD in the claimant. The VA examinations
clearly outweigh the

- 34 -

psychologists report with regard to the question of whether the
veteran has PTSD. The VA examinations included a review of the
entire record, and the diagnoses are based on an accurate analysis
of the medical history. In contrast, the psychologist's report is
based on veteran's background statement, which is not consistent
with other information in the record. As the medical evidence does
not support a diagnosis of PTSD, the grant of service connection is
not warranted. Accordingly, the claim for service connection for
PTSD is denied.

Service Connection for Tinnitus

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R.
3.303(a) (2002). Service connection may also be granted on a
presumptive basis for certain chronic disabilities, not including
tinnitus, when such is manifested to a compensable degree within a
year after separation from active duty. 38 C.F.R. 3.307, 3.309(a)
(2002).

A veteran will be considered to have been in sound condition when
examined, accepted and enrolled for service, except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable (obvious or manifest) evidence demonstrates
that an injury or disease existed prior thereto. 38 U.S.C.A. 1111
(West 2002); 38 C.F.R. 3.304(b) (2001); Akins v. Derwinski, 1 Vet.
App. 228, 232 (1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).

The claimant's service medical records are silent for complaint,
treatment, findings or diagnosis of hearing loss or tinnitus while
on active duty, at the time of service separation, or at any time
prior to September 1980, when he complained of ringing ears. A
February 1992 entry shows that the claimant was seen for a "very
bad ear infection" for 4 days, with fluid behind the tympanic
membrane. He was treated with Keflex. In December 1996, the
claimant asserted that his ears did not hurt as

- 35 -

bad, and was again treated with Keflex. VA outpatient records from
the VAMC, Fort Wayne, show that in April 1998 the claimant reported
tinnitus, and offered a history of farming with a tractor, target
shooting, and factory noise, stating that his hobby was target
shooting. In May 1999, more than 30 years after service separation,
the veteran claimed service connection for tinnitus, asserting that
he was exposed to acoustic trauma in Vietnam, and should be granted
service connection for tinnitus on a presumptive basis. He called
attention to a 1980 private medical record showing that he
complained that his ears were ringing.

The Board further notes that an October 1998 2000 VA audiology
report from the VAMC, Fort Wayne, showing a matching tinnitus in
both ears, as well as a cover letter from a VA audiologist which
cited the claimant's statement that he had experienced hearing loss
and tinnitus since serving in combat with the Marines in Vietnam.
That letter further stated that due to the loud noise exposure
common in combat situations, it is more likely than not that the
claimant had suffered acoustic trauma as well as tinnitus. There is
no record that the examiner reviewed the veteran's claims folder or
his service medical and personnel records, and there is no evidence
that the claimant informed the examiner of his history of farming
on a tractor, target shooting, or factory noise exposure. The
claimant's history of combat noise exposure is derived solely from
the claimant's unsubstantiated representations, none of which is
supported by the record, and the Board notes that the claimant
elected not to mention to the VA examiner his history of farming on
a tractor, target shooting, or factory noise exposure, or his
history of ear infections. The Board finds that the medical opinion
linking the claimant's current tinnitus to combat noise exposure is
not credible.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that service connection for tinnitus is not warranted.
Accordingly, the claim for service connection for tinnitus is
denied.

- 36 -

In reaching its decisions, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, but is against the claims, the doctrine is not for
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER 

Service connection for PTSD is denied. 

Service connection for tinnitus is denied.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 37 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 38 -



